


Exhibit 10.27

 

 

INVESTMENT MANAGEMENT AGREEMENT

 

 

THIS AGREEMENT, dated as of April 10, 2009, is entered into by and between Ivy
Funds Variable Insurance Portfolios (the “Trust”) and Waddell & Reed Investment
Management Company (“WRIMCO”), with respect to each series of the Trust listed
in Appendix A (each, a “Fund”).

 

WITNESSETH:

 

In consideration of the mutual promises and agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties hereto as follows:

 

I.            In General

 

WRIMCO agrees to act as investment adviser to each Fund with respect to the
investment of its assets and in general to supervise the investments of each
Fund, subject at all times to the direction and control of the Board of Trustees
of the Trust, all as more fully set forth herein.

 

II.           Duties of WRIMCO with respect to investment of assets of the Trust

 

A. WRIMCO shall regularly provide investment advice to each Fund and shall,
subject to the succeeding provisions of this section, continuously supervise the
investment and reinvestment of cash, securities or other property comprising the
assets of the investment portfolios of each Fund; and in furtherance thereof,
WRIMCO shall as to each Fund:

 

1.    obtain and evaluate pertinent information about significant developments
and economic, statistical and financial data, domestic, foreign or otherwise,
whether affecting the economy generally or one or more of the portfolios of the
Fund, and whether concerning the individual companies whose securities are
included in the Fund’s portfolios or the industries in which they engage, or
with respect to securities which WRIMCO considers desirable for inclusion in the
Fund’s portfolio;

 

2.    furnish continuously an investment program for the Fund;

 

3.    determine what securities shall be purchased or sold by the Fund; and

 

4.    take, on behalf of the Fund, all actions which appear to WRIMCO necessary
to carry into effect such investment programs and supervisory functions as
aforesaid, including the placing of purchase and sell orders.

 

B. Subject to the provisions of this Agreement and the requirements of the
Investment Company Act of 1940 (and any rules or regulations in force
thereunder), WRIMCO is authorized

 

 

--------------------------------------------------------------------------------


 

to appoint one or more qualified investment sub-advisers (each, a “Sub-Adviser”)
to provide the Funds with certain services required by this Agreement. Each
Sub-Adviser shall have such investment discretion and shall make all
determinations with respect to the investment of the Funds’ assets as shall be
assigned to that Sub-Adviser by WRIMCO and the purchase and sale of portfolio
securities and other financial instruments with respect to those assets.

 

Subject to the supervision and direction of the Board of Trustees of each Fund
WRIMCO shall:

 

1.   have overall supervisory responsibility for the general management and
investment of the Fund’s assets;

 

2.   determine the allocation and reallocation of assets among the Sub-Advisers,
if any; and

 

3.   have full investment discretion to make all determinations with respect to
the investment of a Funds’ assets not otherwise assigned to a Sub-Adviser.

 

WRIMCO shall research and evaluate each Sub-Adviser, if any, including:
performing initial due diligence on prospective Sub-Advisers and monitoring each
Sub-Adviser’s ongoing performance; communicating performance expectations and
evaluations to each Sub-Adviser; and recommending to the Board of Trustees of
each Fund whether a Sub-Adviser’s contract should be renewed, modified or
terminated. When appropriate, WRIMCO shall also recommend to the Board of
Trustees of each Fund changes or additions to the Sub-Advisers.

 

C. WRIMCO shall make appropriate and regular reports to the Board of Trustees of
the Trust on the actions it takes pursuant to Section ILA. above. Any investment
programs furnished by WRIMCO under this section, or any supervisory function
taken hereunder by WRIMCO shall at all times conform to and be in accordance
with any requirements imposed by:

 

1.   the provisions of the Investment Company Act of 1940 Act, as amended (“1940
Act”) and any rules or regulations in force thereunder;

 

2.   any other applicable provision of law;

 

3.   the provisions of the Trust Instrument of the Trust as amended from time to
time;

 

4.   the provisions of the Bylaws of the Trust as amended from time to time;

 

5.   the terms of the registration statements of the Trust, as amended from time
to time, under the Securities Act of 1933 and the 1940 Act.

 

D. Any investment programs furnished by WRIMCO under this section or any
supervisory functions taken hereunder by WRIMCO shall at all times be subject to
any directions of the Board of Trustees of the Trust, its Executive Committee,
or any committee or officer of the Trust acting pursuant to authority given by
the Board of Trustees.

 

 

2

--------------------------------------------------------------------------------


 

III.        Allocation of Expenses

 

The expenses of the Trust and the expenses of WRIMCO in performing its functions
under this Agreement shall be divided into two classes, to wit: (i) those
expenses which will be paid in full by WRIMCO as set forth in subparagraph “A”
hereof, and (ii) those expenses which will be paid in full by each Fund, as set
forth in subparagraph “B” hereof.

 

A.    With respect to the duties of WRIMCO under Section II above, it shall pay
in full, except as to the brokerage and research services acquired through the
allocation of commissions as provided in Section IV hereinafter, for (a) the
salaries and employment benefits of all employees of WRIMCO who are engaged in
providing these advisory services; (b) adequate office space and suitable office
equipment for such employees; and (c) all telephone and communications costs
relating to such functions. In addition, WRIMCO shall pay the fees and expenses
of all trustees of the Trust who are employees of WRIMCO or an affiliated
corporation and the salaries and employment benefits of all officers of the
Trust who are affiliated persons of WRIMCO.

 

B.    The Funds shall pay in full for all of their respective expenses which are
not listed above (other than those assumed by WRIMCO or its affiliates in their
respective capacities as principal underwriter of the shares of each of the
Funds, as Shareholder Servicing Agent or as Accounting Services Agent for the
Funds), including (a) the costs of preparing and printing prospectuses and
reports to shareholders of the Funds, including mailing costs; (b) the costs of
printing all proxy statements and all other costs and expenses of meetings of
shareholders of the Funds (unless the Trust and WRIMCO shall otherwise agree);
(c) interest, taxes, brokerage commission and premiums on fidelity and other
insurance; (d) audit fees and expenses of independent accountants and legal fees
and expenses of attorneys, but not of attorneys who are employees of WRIMCO or
an affiliated company; (e) fees and expenses of its trustees not affiliated with
WRIMCO or its affiliates; (f) custodian fees and expenses; (g) fees payable by
the Trust and/or the Funds under the Securities Act of 1933, the 1940 Act and
the securities or “Blue-Sky” laws of any jurisdiction; (h) fees and assessments
of the Investment Company Institute or any successor organization; (i) such
nonrecurring or extraordinary expenses as may arise, including litigation
affecting the Trust and/or the Funds, and any indemnification by the Trust of
its officers, directors, employees and agents with respect thereto; (j) the
costs and expenses provided for in any Shareholder Servicing Agreement or
Accounting Services Agreement, including amendments thereto, contemplated by
subsection C of this Section III. In the event that any of the foregoing shall,
in the first instance, be paid by WRIMCO, a Fund shall pay the same to WRIMCO on
presentation of a statement with respect thereto.

 

C.    WRIMCO, or an affiliate of WRIMCO, may also act as (i) transfer agent or
shareholder servicing agent of each Fund of the Trust and/or as (ii) accounting
services agent of each Fund of the Trust if at the time in question there is a
separate agreement, “Shareholder Servicing Agreement” and/or “Accounting
Services Agreement,” covering such functions between the Trust and WRIMCO or
such affiliate. The corporation, whether WRIMCO or its affiliate, which is the
party to such Agreement with the Trust is referred to as the “Agent.” Each such
Agreement shall provide in substance that it shall not go into effect, or be
amended, or a new agreement covering the same topics between the Trust and the
Agent be entered into as to a Fund, unless the terms of such Agreement, such
amendment or such new agreement have been

 

 

3

--------------------------------------------------------------------------------


 

approved by the Board of Trustees of the Trust, including the vote of a majority
of the trustees who are not “interested persons” as defined in the 1940 Act, of
either party to the Agreement, such amendment or such new agreement (considering
WRIMCO to be such a party even if at the time in question the Agent is an
affiliate of WRIMCO), cast in person at a meeting called for the purpose of
voting on such approval. Such a vote is referred to as a “disinterested trustee”
vote. Each such Agreement shall also provide in substance for its continuance,
unless terminated, for a specified period which shall not exceed two years from
the date of its execution and from year to year thereafter only if such
continuance is specifically approved at least annually by a disinterested
trustee vote, and that any disinterested trustee vote shall include a
determination that (i) the Agreement, amendment, new agreement or continuance in
question is in the best interests of each affected Fund and its shareholders;
(ii) the services to be performed under the Agreement, the Agreement as amended,
new agreement or agreement to be continued are services required for the
operation of the Fund; (iii) the Agent can provide services the nature and
quality of which are at least equal to those provided by others offering the
same or similar services; and (iv) the fees for such services are fair and
reasonable in light of the usual and customary charges made by others for
services of the same nature and quality. Any such Agreement may also provide in
substance that any disinterested trustee vote may be conditioned on the
favorable vote of the holders of a majority (as defined in or under the 1940
Act) of the outstanding shares of each class or series of the Trust. Any such
Agreement shall also provide in substance that it may be terminated as to a Fund
by the Agent at any time without penalty upon giving the Trust one hundred
twenty (120) days’ written notice (which notice may be waived by the Trust) and
may be terminated as to a Fund by the Trust at any time without penalty upon
giving the Agent sixty (60) days’ written notice (which notice may be waived by
the Agent), provided that such termination by the Trust shall be directed or
approved by the vote of a majority of the Board of Trustees of the Trust in
office at the time or by the vote of the holders of a majority (as defined in or
under the 1940 Act) of the outstanding shares of each class or series of the
Trust.

 

IV.        Brokerage

 

A.    WRIMCO may select brokers to effect the portfolio transactions of each
Fund on the basis of its estimate of their ability to obtain, for reasonable and
competitive commissions, the best execution of particular and related portfolio
transactions. For this purpose, “best execution” means prompt and reliable
execution at the most favorable price obtainable. Such brokers may be selected
on the basis of all relevant factors including the execution capabilities
required by the transaction or transactions, the importance of speed,
efficiency, or confidentiality, and the willingness of the broker to provide
useful or desirable investment research and/or special execution services.
WRIMCO shall have no duty to seek advance competitive commission bids and may
select brokers based solely on its current knowledge of prevailing commission
rates.

 

B.    Subject to the foregoing, WRIMCO shall have discretion, in the interest of
the Funds, to direct the execution of its portfolio transactions to brokers who
provide brokerage and/or research services (as such services are defined in
Section 28(e) of the Securities Exchange Act of 1934) for the Funds and/or other
accounts for which WRIMCO exercises “investment discretion” (as that term is
defined in Section 3(a)(35) of the Securities Exchange Act of 1934); and in
connection with such transactions, to pay commission in excess of the amount
another adequately qualified broker would have charged if WRIMCO determines, in
good faith, that such

 

 

4

--------------------------------------------------------------------------------


 

commission is reasonable in relation to the value of the brokerage and/or
research services provided by such broker, viewed in terms of either that
particular transaction or the overall responsibilities of WRIMCO with respect to
the accounts for which it exercises investment discretion. In reaching such
determination, WRIMCO will not be required to attempt to place a specified
dollar amount on the brokerage and/or research services provided by such broker;
provided that WRIMCO shall be prepared to demonstrate that such determinations
were made in good faith, and that all commissions paid by the Funds over a
representative period selected by the Trust’s Board of Trustees were reasonable
in relation to the benefits to the Funds.

 

V.         Compensation of WRIMCO

 

As compensation in full for services rendered and for the facilities and
personnel furnished under sections I, II, and IV of this Agreement, each Fund
will pay to WRIMCO for each day the fees specified in Appendix B hereto.

 

The amounts payable to WRIMCO shall be determined as of the close of business
each day; shall, except as set forth below, be based upon the value of net
assets computed in accordance with the Trust Instrument; and shall be paid in
arrears whenever requested by WRIMCO. In computing the value of the net assets
of each Fund, there shall be excluded the amount owed to the Fund with respect
to shares which have been sold but not yet paid to the Fund by Waddell &
Reed, Inc.

 

Notwithstanding the foregoing, if the laws, regulations or policies of any state
in which shares of the Funds are qualified for sale limit the operation and
management expenses of the Funds, WRIMCO will refund to the Funds the amount by
which such expenses exceed the lowest of such state limitations.

 

VI.        Undertakings of WRIMCO; Liabilities

 

WRIMCO shall give to the Trust the benefit of its best judgment, efforts and
facilities in rendering advisory services hereunder.

 

WRIMCO shall at all times be guided by and be subject to each Fund’s investment
policies, the provisions of the Trust Instrument and Bylaws of the Trust as each
shall from time to time be amended, and to the decision and determination of the
Trust’s Board of Trustees.

 

This Agreement shall be performed in accordance with the requirements of the
1940 Act, the Investment Advisers Act of 1940, the Securities Act of 1933, and
the Securities Exchange Act of 1934, to the extent that the subject matter of
this Agreement is within the purview of such Acts. Insofar as applicable to
WRIMCO as an investment adviser and affiliated person of the Trust, WRIMCO shall
comply with the provisions of the 1940 Act, the Investment Advisers Act of 1940
and the respective rules and regulations of the Securities and Exchange
Commission thereunder.

 

In the absence of willful misfeasance, bad faith, gross negligence or reckless
disregard of obligations or duties hereunder on the part of WRIMCO it shall not
be subject to liability to the Trust or to any shareholder of the Funds (direct
or beneficial) for any act or omission in the

 

 

5

--------------------------------------------------------------------------------


 

course of or connected with rendering services thereunder or for any losses that
may be sustained in the purchase, holding or sale of any security.

 

VII.       Duration of this Agreement

 

This Agreement shall become effective on April 30, 2009 and shall continue in
effect as to a Fund, unless terminated as hereinafter provided, for a period of
one year and from year-to-year thereafter only if such continuance is
specifically approved at least annually by the Board of Trustees, including the
vote of a majority of the trustees who are not parties to this Agreement or
“interested persons” (as defined in the 1940 Act) of any such party, cast in
person at a meeting called for the purpose of voting on such approval, or by the
vote of the holders of a majority (as defined in the 1940 Act) of the
outstanding voting securities of the Fund.

 

VIII.     Termination

 

 

This Agreement may be terminated as to a Fund by WRIMCO at any time without
penalty upon giving the Trust one hundred twenty (120) days’ written notice
(which notice may be waived by the Trust) and may be terminated as to a Fund by
the Trust at any time without penalty upon giving WRIMCO sixty (60) days’
written notice (which notice may be waived by WRIMCO), provided that such
termination by the Trust shall be directed or approved by the vote of a majority
of the Board of Trustees of the Trust in office at the time or by the vote of a
majority (as defined in the 1940 Act) of the outstanding voting securities of
the affected Fund. This Agreement shall automatically terminate in the event of
its assignment, the term “assignment” for this purpose having the meaning
defined in Section 2(a)(4) of the 1940 Act and the rules and regulations
thereunder.

 

 

(The remainder of this page intentionally left blank)

 

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers and their corporate seal to be
hereunto affixed, all as of the day and year first above written.

 

 

(Seal)

IVY FUNDS VARIABLE INSURANCE

 

PORTFOLIOS

 

 

 

 

 

By:

/s/Mara Herrington

 

 

 

Mara Herrington

 

 

Vice President

 

ATTEST:

 

By:

/s/ Megan E. Bray

 

 

Megan E. Bray

 

 

Assistant Secretary

 

 

 

(Seal)

WADDELL & REED INVESTMENT

 

MANAGEMENT COMPANY

 

 

 

By:

/s/ Henry J. Herrmann

 

 

 

Henry J. Herrmann

 

 

President

 

ATTEST:

 

By:

/s/ Wendy J. Hills

 

 

Wendy J. Hills

 

 

Secretary

 

 

 

7

--------------------------------------------------------------------------------


 

APPENDIX A

TO INVESTMENT MANAGEMENT AGREEMENT

 

 

Ivy Funds VIP Global Natural Resources

Ivy Funds VIP International Value

Ivy Funds VIP Micro Cap Growth

Ivy Funds VIP Mortgage Securities

Ivy Funds VIP Real Estate Securities

Ivy Funds VIP Small Cap Value

 

 

8

--------------------------------------------------------------------------------


 

APPENDIX B

TO INVESTMENT MANAGEMENT AGREEMENT

 


IVY FUNDS VARIABLE INSURANCE PORTFOLIOS FEE SCHEDULE


 

FEE SCHEDULE

 

 

A cash fee computed each day on net asset value for each Fund at the annual
rates listed below:

 

 

Global Natural Resources

 

Net Fund Assets

Fee

 

 

Up to $500 million

1.00%

Over $500 million and up to $1 billion

0.85%

Over $1 billion and up to $2 billion

0.83%

Over $2 billion and up to $3 billion

0.80%

Over $3 billion

0.76%

 

 

International Value

 

Net Fund Assets

Fee

 

 

Up to $1 billion

0.85%

Over $1 billion and up to $2 billion

0.83%

Over $2 billion and up to $3 billion

0.80%

Over $3 billion

0.76%

 

 

Micro Cap Growth

 

Net Fund Assets

Fee

 

 

Up to $1 billion

0.95%

Over $1 billion and up to $2 billion

0.93%

Over $2 billion and up to $3 billion

0.90%

Over $3 billion

0.86%

 

 

Mortgage Securities

 

Net Fund Assets

Fee

 

 

Up to $500 million

0.50%

Over $500 million and up to $1 billion

0.45%

Over $1 billion and up to $1.5 billion

0.40%

Over $1.5 billion

0.35%

 

 

9

--------------------------------------------------------------------------------


 

Real Estate Securities

 

Net Fund Assets

Fee

 

 

Up to $1 billion

0.90%

Over $1 billion and up to $2 billion

0.87%

Over $2 billion and up to $3 billion

0.84%

Over $3 billion

0.80%

 

 

Small Cap Value

 

Net Fund Assets

Fee

 

 

Up to $1 billion

0.85%

Over $1 billion and up to $2 billion

0.83%

Over $2 billion and up to $3 billion

0.80%

Over $3 billion

0.76%

 

 

10

--------------------------------------------------------------------------------
